[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Jarvis, Slip Opinion No. 2021-Ohio-3712.]




                                           NOTICE
This slip opinion is subject to formal revision before it is published in an advance
sheet of the Ohio Official Reports. Readers are requested to promptly notify the
Reporter of Decisions, Supreme Court of Ohio, 65 South Front Street, Columbus,
Ohio 43215, of any typographical or other formal errors in the opinion, in order that
corrections may be made before the opinion is published.
                          SLIP OPINION NO. 2021-OHIO-3712
              THE STATE OF OHIO, APPELLANT, v. JARVIS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Jarvis, Slip Opinion No. 2021-Ohio-3712.]
Ohio Constitution, Article II, Section 28—Retroactive legislation—“Sierah’s
        Law,” R.C. 2903.41 through 2903.44—Violent Offender Database—
        Application of Sierah’s Law to violent offenders who committed their
        offenses prior to law’s effective date does not violate the Retroactivity
        Clause of Article II, Section 28 of the Ohio Constitution—Court of appeals’
        judgment reversed.
    (No. 2020-0549—Submitted April 14, 2021—Decided October 21, 2021.)
             CERTIFIED by the Court of Appeals for Muskingum County,
                          No. CT2019-0029, 2020-Ohio-1127.
                                    ________________
        KENNEDY, J., announcing the judgment of the court.
        {¶ 1} The Fifth District Court of Appeals certified a conflict between its
judgment in this case and a judgment of the Twelfth District Court of Appeals on
the following question of law:
                             SUPREME COURT OF OHIO




               “[Does] Ohio’s Sub.S.B. No. 231, ‘Sierah’s Law,’ R.C.
       2903.42 et seq., creating a violent offender database, which became
       effective March 20, 2019, violate[] Section 28, Article II of the Ohio
       Constitution, Ohio’s constitutional prohibition on retroactive
       statutes, when retroactively applied to an offense that occurred
       before March 20, 2019[?]”


159 Ohio St.3d 1427, 2020-Ohio-3473, 148 N.E.3d 568, quoting 5th Dist.
Muskingum No. CT2019-0029 (Apr. 17, 2020). We determined that a conflict
exists and agreed to answer that question. See id.
       {¶ 2} The answer to the question is informed by our determination in State
v. Hubbard, ___ Ohio St.3d ___, 2021-Ohio-3710, ___ N.E.3d ___, which involved
the same conflict between the judgments of the Fifth and Twelfth Districts. In
Hubbard, we determined that “the application of Sierah’s Law to conduct that
occurred prior to its effective date does not violate the Retroactivity Clause of
Article II, Section 28 of the Ohio Constitution.” Id. at ¶ 5.
       {¶ 3} Adhering to our determination in Hubbard, we reverse the judgment
of the Fifth District Court of Appeals.
                          Facts and Procedural History
       {¶ 4} On March 4, 2019, appellee, Albert B. Jarvis IV, pleaded guilty in the
Muskingum County Common Pleas Court to one count each of kidnapping with a
firearm specification, disrupting public service, and improperly handling a firearm
in a motor vehicle, all stemming from an incident that occurred in November 2018.
       {¶ 5} At Jarvis’s sentencing hearing on April 1, 2019, he objected to being
required to enroll annually and in person as a “violent offender” under “Sierah’s
Law,” R.C. 2903.41 through 2903.44, which established a “Violent Offender
Database” that is accessible only by law enforcement. He argued that requiring
him to do so would violate the prohibition against retroactive laws under the




                                          2
                                January Term, 2021




Retroactivity Clause of Article II, Section 28 of the Ohio Constitution, because his
criminal conduct occurred before the effective date of Sierah’s Law. The trial court
overruled the objection, notified Jarvis of his duty to register as a violent offender,
and sentenced him to an aggregate seven-year prison term.
       {¶ 6} The Fifth District reversed the trial court’s judgment, holding that the
Retroactivity Clause prohibits the state from applying Sierah’s Law to an offender
whose criminal conduct occurred prior to the legislation’s effective date. 2020-
Ohio-1127, 152 N.E.3d 1225, ¶ 37. It then certified that its judgment conflicts with
the Twelfth District’s judgment in State v. Hubbard, 2020-Ohio-856, 146 N.E.3d
593, ¶ 37 (12th Dist.), in which that court held that Sierah’s Law does not violate
the Retroactivity Clause. We determined that a conflict exists between those
judgments and agreed to resolve the conflict.
       {¶ 7} Initially, Jarvis maintains that this case should be dismissed as
improvidently allowed, contending that the state failed to preserve its argument that
Sierah’s Law is a remedial statute that may apply retroactively. However, this court
unanimously denied Jarvis’s motion to dismiss, in which he made the same
argument, and we will not revisit that ruling now.
                                 Law and Analysis
       {¶ 8} The framers of the 1851 Constitution included the Retroactivity
Clause in Article II, Section 28, which states that the “general assembly shall have
no power to pass retroactive laws.” However, “[i]n construing the Retroactivity
Clause, we have determined that ‘retroactivity itself is not always forbidden by
Ohio law.’ ” State v. White, 132 Ohio St.3d 344, 2012-Ohio-2583, 972 N.E.2d 534,
¶ 31, quoting Bielat v. Bielat, 87 Ohio St.3d 350, 353, 721 N.E.2d 28 (2000). “Ohio
courts have long recognized that there is a crucial distinction between statutes that
merely apply retroactively (or ‘retrospectively’) and those that do so in a manner
that offends our Constitution.” Bielat at 353.




                                          3
                             SUPREME COURT OF OHIO




        {¶ 9} To determine whether a statute is unconstitutionally retroactive, we
apply a two-part test asking (1) whether the General Assembly expressly made the
statute retroactive and, if so, (2) whether the law is substantive—impairing vested,
substantial rights or imposing new burdens, duties, obligations, or liabilities in
regard to a past transaction, such as a retroactive increase in punishment for a
criminal offense. Hubbard, ___ Ohio St.3d ___, 2021-Ohio-3710, ___ N.E.3d ___,
at ¶ 14, citing State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d
1108, ¶ 8.
        {¶ 10} The parties here agree that the General Assembly expressly made
Sierah’s Law retroactive, and we recognize that this court has consistently treated
statutory registration laws as having retroactive application when the duty to
register attaches to a conviction for conduct that occurred prior to the statutory
scheme’s effective date. See, e.g., Williams at ¶ 8; State v. Ferguson, 120 Ohio
St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110, ¶ 25, superseded by statute on other
grounds as stated in Williams at ¶ 16; State v. Cook, 83 Ohio St.3d 404, 410, 700
N.E.2d 570 (1998), superseded by statute on other grounds as stated in Williams at
¶ 11.
        {¶ 11} In Hubbard, we compared the enrollment requirements of Sierah’s
Law to other offender-registration schemes that had been challenged on
retroactivity grounds in Cook (“Megan’s Law,” 1996 Am.Sub.H.B. No. 180, 146
Ohio Laws, Part II, 2560), Ferguson (2003 Am.Sub.S.B. No. 5 (“S.B. 5”), 150 Ohio
Laws, Part IV, 6558), and Williams (Ohio’s “Adam Walsh Act,” 2007 Am.Sub.S.B.
No. 10). We explained:


               A comparison of the statutory registry schemes that we
        upheld in Cook and Ferguson and invalidated in part in Williams
        demonstrates that Sierah’s Law is not unconstitutionally retroactive.
        The duty to enroll as a violent offender is far less burdensome than




                                         4
                               January Term, 2021




       the registration duties imposed by Megan’s Law, S.B. 5, or the
       Adam Walsh Act. In comparison to sex offenders, a violent offender
       has to register less frequently and in fewer places. And in contrast
       to a sex offender’s registration duties under the Adam Walsh Act, a
       violent offender’s duty to enroll annually for ten years under
       Sierah’s Law is far less burdensome than the requirement to register
       either once a year for 15 years, every 180 days for 25 years, or every
       90 days for life. And unlike the database established under S.B. 5
       and retained in the Adam Walsh Act, the violent-offender database
       itself is not a public record, cannot be accessed by the public over
       the Internet, and is available only to federal, state, and local law-
       enforcement officers.      Violent offenders are not subject to
       community notification, and the information about them that is
       accessible through a public-records request differs little from
       information that is already available as public records.


Hubbard at ¶ 29.
       {¶ 12} We also determined that Sierah’s Law does not “violate the
Retroactivity Clause by establishing ‘a retroactive increase in punishment for a
criminal offense.’ ” Id. at ¶ 30, quoting White, 132 Ohio St.3d 344, 2012-Ohio-
2583, 972 N.E.2d 534, at ¶ 32. We noted that there was no indication that the
General Assembly intended Sierah’s Law to inflict punishment, and we rejected the
view that Sierah’s Law was punitive in effect. We observed that the enrollment
requirements of Sierah’s Law do not impose an affirmative disability or physical
restraint, do not resemble the traditional means of punishment, and do not attach
based on a finding of the offender’s scienter. Id. at ¶ 34. Further, enrollment does
not promote the traditional aims of punishment, such as retribution and deterrence.
Rather, “we have recognized that offender-registration schemes like Sierah’s Law



                                         5
                             SUPREME COURT OF OHIO




have ‘long been a valid regulatory technique with [the] remedial purpose’ of
providing information to law enforcement in order to better protect the public.”
(Brackets added in Hubbard.) Id. at ¶ 39, quoting Cook, 83 Ohio St.3d at 419, 700
N.E.2d 570.     Lastly, we determined that “[t]he de minimus, administrative
requirement to appear at the sheriff’s office once a year is ‘reasonably necessary
for the intended purpose of protecting the public,’ [Cook] at 423, as Sierah’s Law
was designed to do.” Id. at ¶ 40.
                                     Conclusion
       {¶ 13} The Retroactivity Clause of Article II, Section 28 of the Ohio
Constitution precludes the General Assembly from enacting any law that impairs
vested, substantial rights or imposes new burdens, duties, obligations, or liabilities
as to a past transaction, such as inflicting punishment for conduct occurring before
its effective date. However, we have long recognized that felony offenders do not
have any reasonable expectation that their convictions will not be made subject to
future legislation, including offender-registration and address-verification laws.
See, e.g., State ex rel. Matz v. Brown, 37 Ohio St.3d 279, 281-282, 525 N.E.2d 805
(1988); Cook at 411-414. Further, Sierah’s law does not retroactively increase the
punishment for a criminal offense.
       {¶ 14} For the reasons stated above, we adhere to our determination in
Hubbard that the application of Sierah’s Law to violent offenders who committed
their offenses prior to its effective date does not violate the Retroactivity Clause of
Article II, Section 28 of the Ohio Constitution. We reverse the judgment of the
Fifth District Court of Appeals.
                                                                  Judgment reversed.
       FISCHER and DEWINE, JJ., concur.
       O’CONNOR, C.J., concurs in judgment only.
       STEWART, J., dissents, with an opinion joined by DONNELLY and
BRUNNER, JJ.




                                          6
                                 January Term, 2021




                             ____________________
       STEWART, J., dissenting.
       {¶ 15} For the reasons that I stated in State v. Hubbard, ___ Ohio St.3d ___,
2021-Ohio-3710, ___ N.E.3d ___, I respectfully dissent and would hold that
“Sierah’s Law,” R.C. 2903.41 through 2903.44, is punitive and therefore may not
be applied retroactively based on the prohibition against retroactive punishment
contained in Article II, Section 28 of the Ohio Constitution.
       DONNELLY and BRUNNER, JJ., concur in the foregoing opinion.
                              __________________
       D. Michael Haddox, Muskingum County Prosecuting Attorney, and Taylor
P. Bennington, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant
Public Defender, for appellee.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Michael J. Hendershot, Chief Deputy Solicitor General, and Stephen P. Carney,
Deputy Solicitor General, urging reversal for amicus curiae Ohio Attorney General
Dave Yost.
       Alexandra S. Naiman, urging affirmance for amici curiae Ohio Justice &
Policy Center, Advocating Opportunities, Ohio Domestic Violence Network, and
Ohio Association of Reentry Coalitions.
                            _____________________




                                          7